Citation Nr: 1536864	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.  

2.  Entitlement to an increased evaluation for the residuals of a mastoidectomy, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active military service in the United States Army from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of December 2011 of the Indianapolis, Indiana, Regional Office (RO), of the Department of Veterans Affairs (VA). 

The record on appeal also includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  The appellant's bilateral tinnitus has been assigned a 10 percent schedular evaluation, which is the maximum schedular evaluation authorized by law.  

2.  The appellant's service-connected tinnitus does not present an exceptional or unusual disability picture rendering impracticable the application of the regular schedular standards that would have warranted referral of the case to the Director of the Compensation and Pension Service. 

3.  The appellant had a mastoidectomy while on active duty, but there is no evidence of brain herniation and the resultant loss of the skull bone is not greater than a 25-cent piece.

4.  The appellant has Level IV hearing loss in the left ear and Level VIII hearing loss in the right ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular or an extraschedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006). 

2.  The criteria for a disability rating in excess of 10 percent for the residuals of mastoidectomy have not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, Diagnostic Code 5296 (2015).

3.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.104, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, required notice was provided by letter dated in October 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained.  Pertinent to this appeal period, the Veteran has not identified any relevant treatment records.  Notably, in May 2012, the RO determined that the Veteran was in receipt of Social Security Administration (SSA) benefits which were not disability rated.  Thus, there is no showing of the existence of any relevant records in the possession of SSA.

Also, the VA examination of the Veteran's three disorders in November 2011 and the associated report was adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiner provided detail sufficient to allow the VA to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. 447, 455 (2007).  The VA examination did include an opinion as to the severity of the hearing loss, and thereby indicated its functional effects. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  Thus, no additional action in this regard is warranted.  See Martinak (noting that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination).  At this point there is no additional notice or assistance that would be reasonably likely to assist the Veteran in substantiating his claim. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Evaluation

A.  Laws and Regulations

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.11.

The appellant has requested that he be assigned a disability evaluation in excess of the 10 percent he has already been assigned for his tinnitus disorder.  The disorder is evaluated pursuant to Diagnostic Code 6260, and the maximum schedular evaluation allowed is 10 percent.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).

Yet, consideration must also be given as to whether the RO should have referred the appellant's case for extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  While the Board does not have the authority to grant an extraschedular evaluation in the first instance, it does have the jurisdiction to address the issue if it is related to the issue on appeal and has been raised by the appellant or implicated by the evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In a precedent opinion of VA's General Counsel, it was held that (1) the Board is required to address the issue of entitlement to an extraschedular evaluation only where that issue is expressly raised by the claimant or in cases in which there is evidence of exceptional or unusual circumstances; (2) when the issue arises in the context of a claim for an increased rating, the Board has jurisdiction to consider the issue; (3) the Board is not precluded from issuing a final decision on the issue of increased rating and remanding the extraschedular rating issue to the RO; and (4) where the claim for an extraschedular evaluation has been raised, but the record contains no evidence that would render the claim plausible, the Board may, subject to the considerations expressed in VAOPGCPREC 16-92 and Bernard v. Brown, determine that referral for extraschedular evaluation is not warranted.  See VAOPGCPREC 6-96.  The Board is bound by General Counsel precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 1991). 

B.  Tinnitus

This claim stems from the appellant's request for a disability rating in excess of 10 percent.  Recurrent tinnitus warrants a 10 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Only a single evaluation is to be assigned for recurrent tinnitus, no matter whether the sound is perceived in one ear, both ears, or in the head.  Id.  The 10 percent evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation that one 10 percent rating is warranted for tinnitus).  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent.  Although he has been assigned the maximum schedular amount, he can be assigned an extraschedular rating.  This issue is addressed below.  

C.  Mastoidectomy

While the appellant was on active duty, he underwent a mastoidectomy.  After service, he applied and received benefits for the residuals of this procedure.  He was subsequently awarded a 10 percent rating.  He has come before the VA asking that the disability be rating higher.  

38 C.F.R. § 4.71a, Diagnostic Code 5296 provides that for skull loss of both inner and outer tables, without brain herniation but involving an area smaller than the size of a 25-cent piece or 0.716 in (4.619 cm ), a 10 percent rating is warranted.  Without brain herniation, when the area involved is greater than the size of a 25-cent piece but less than the size of a 50-cent piece, a 30 percent rating is warranted.  Without brain herniation, when the area involved is larger than size of a 50-cent piece or 1,140 in (7355 cm) a 50 percent rating is warranted.  Skull loss with brain herniation warrants a maximum 80 percent rating.  A note to Diagnostic Code 5296 provides that other intracranial complications are to be rated separately.

In response to the appellant's claim for benefits, he underwent a VA examination in November 2011.  During the examination, the appellant said that the area where the surgery had occurred was not producing any pain.  The examiner further noted that the bone loss of the skull was an area lost smaller than a quarter.  There were no other symptoms or manifestations, including other intracranial complications or brain herniation, noted as a result of the residuals of the mastoidectomy.

Notably, the Veteran has not provided any report or argument of mastoidectomy residuals (other than hearing loss which is separately rated) other than those addressed above.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The undisputed evidence is that the appellant does not exhibit any symptoms that would support an evaluation in excess of 10 percent.  The Board concludes that the record as a whole does not show that the amount of skull loss equals or more nearly approximate the criteria for an evaluation higher than 10 percent for the service-connected skull loss at any time during the time frame which is relevant to this appeal.  Fenderson, supra.  In other words, the Veteran's skull loss has been no more than 10 percent disabling during the relevant time period, so the rating cannot be "staged" because the 10 percent rating is the greatest level of functional impairment during the appeal period.

D.  Bilateral Hearing Loss

The remaining issue on appeal involves whether a disability rating in excess of 20 percent may be assigned for the appellant's bilateral hearing loss.  The record reflects that the Veteran underwent a VA Audiological Examination at the Cincinnati VA Medical Center (VAMC) also in November 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
70
90
105
85
LEFT
35
55
75
90
64

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 80 percent in the left ear.  The examiner also reported that the appellant's hearing loss did not affect his work or his ability to work or to function.  The record reflects that there are no other medical records addressing the appellant's ear disorder.  

To evaluate the degree of disability from defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100; Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  Applying the above test results to Table VI and Table VII of the Rating Schedule, the Veteran's hearing loss results in the following designations: 

Right Ear - Roman Numeral Designation
Left Ear - Roman Numeral Designation
Disability Evaluation
VIII
IV
20%

38 C.F.R. § 4.85. 

The regulations also provide for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these service members experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The provision applicable to this case, 38 C.F.R. § 4.86(a), indicates that if pure tone thresholds in any four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Id.  Each ear will be evaluated separately. 

In applying the results from that examination, and using Table VIA and Table VII, the results are Level VIII for the right ear and Level IV for the left ear, resulting still in a 20 percent disability rating. 

The second provision, that of 38 C.F.R. § 4.86(b), indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  This provision does not apply because the Veteran has not been measured to have hearing loss of 30 decibels or less at 1000 Hertz along with 70 decibels or more at 2000 Hertz.  

The Veteran has argued that his hearing loss should be assigned an evaluation of 30 percent or greater, but the VA audiology test does not show the requisite hearing loss for a 30 percent rating.  The Board is bound in its decisions by applicable provisions of law and regulations.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 19.5.  In addition, the Court has explained that the assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the mandated mechanical application of the Rating Schedule to the numeric designations assigned based on the reported audiometric evaluation does not warrant an evaluation more than previously assigned by the RO.  In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to his hearing loss disability.  The findings on the examination of record are consistent with his assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of an evaluation in excess of 20 percent.  As stated above, the Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than the disability ratings previously assigned.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

E.  Other Consideration

Additionally, the Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  However, in this instance, the Veteran has not reported unemployability and there is no other evidence that his service connected disabilities have rendered him unemployable.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed.Cir. 2009).

III.  Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to an extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular scheduler standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular evaluation. 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected tinnitus, residuals of mastoidectomy and bilateral hearing loss. 

The Veteran's tinnitus is manifested by ringing of the ears, which is specifically contemplated by the schedular criteria of Diagnostic Code 6260.  He does not report any additional aspects of disability.  Similarly, the Veteran's residuals of mastoidectomy include skull defect and hearing loss.  His skull defect residuals are specifically contemplated by the schedular criteria of Diagnostic Code 5296.  

With respect to hearing loss, the Veteran reports hearing difficulty.  The Board finds that the Rating Schedule measures and contemplates this aspect of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607  (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular consideration is not warranted.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board has fully considered all pertinent symptoms in evaluating the disabilities at issue, and no evidence and/or argument suggesting that these separate ratings have not captured all the symptoms associated with his service-connected disabilities.




ORDER

A disability rating in excess of 10 percent for tinnitus is denied.

A disability rating in excess of 10 percent for the residuals of a mastoidectomy is denied.  

A disability rating in excess of 20 percent for bilateral hearing loss is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


